Citation Nr: 1242793	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-32 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) are addressed in the remand section of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by a December 2006 rating decision.  The Veteran did not perfect an appeal of that rating decision, and it is final.

2.  Evidence associated with the claims file since the unappealed December 2006 rating action raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection bilateral hearing loss. 


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's December 2006 rating decision, and the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss. 

In a December 2006 rating decision, the RO denied service connection for bilateral hearing loss because the evidence did not show a relationship between the Veteran's bilateral hearing loss and his active duty service.  The Veteran did not appeal the December 2006 rating decision, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2012). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the December 2006 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

In March 2008, the Veteran filed the present claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  In a February 2009 rating decision, the RO reopened the Veteran's claim, but denied service connection on the merits, finding that the evidence was not sufficient to establish a relationship between his bilateral hearing loss and active duty service.  In October 2009, the Veteran filed a notice of disagreement, and in June 2010, he perfected his appeal.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for bilateral hearing loss, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

Comparing the evidence received since the RO's December 2006 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for bilateral hearing loss.  At the time of the December 2006 rating decision, the evidence of record consisted of the Veteran's service treatment records, private treatment records, VA treatment records, and the Veteran's statements.  The medical evidence reflected diagnoses of and treatment for bilateral hearing loss.  The Veteran's statements indicated a history of acoustic trauma during service as a result of combat, and the Veteran's service personnel records reflect that he was awarded a Bronze Star and a Purple Heart; thus, exposure to acoustic trauma during noise was conceded.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  However, the only medical evidence of record addressing the etiology of the Veteran's bilateral hearing loss was a November 2006 VA examination, which found that the Veteran's bilateral hearing loss was not related to his inservice acoustic trauma because there was no change in his hearing acuity during service.  Thus, at the time of the December 2006 rating decision, there was no medical evidence of record linking the Veteran's current bilateral hearing loss to his active duty service.  

Since the December 2006 rating decision, new evidence has been received, including private treatment records, VA treatment records, and a VA examination.  In particular, the Veteran submitted a September 2007 letter from A.N., M.D. which provided an opinion that the Veteran "noted worsened hearing acuity over the years, most likely directly attributable to his time as an artillery officer."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  

The private medical opinion letter linking the Veteran's bilateral hearing loss to service is new evidence because it was not of record at the time of the December 2006 rating decision.  In addition, it is material, as it raises a reasonable possibility of substantiating the Veteran's claim for service connection.

The Veteran's claim was denied in December 2006 because there was no evidence linking his bilateral hearing loss to his acoustic trauma during service.  The September 2007 private letter from Dr. A.N. suggests that his bilateral hearing loss may be the result of his active duty service.  As this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.


REMAND

With regard to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Board concludes that the Veteran's claim must be remanded for VA examination addressing the etiology of that disability.  The Veteran underwent VA examinations pertaining to his bilateral hearing loss in November 2006 and December 2008.  While the VA examiners concluded that the Veteran's bilateral hearing loss was not related to his active duty service because there was no change in his hearing acuity during service, neither examiner provided any explanation or rationale as to why his current bilateral hearing loss could not have been caused by his conceded inservice noise exposure.  The mere finding that there was not a significant worsening of hearing acuity during service does not explain why his current hearing loss could not have been caused by noise exposure during service.  Additionally, neither VA examiner considered or discussed the Veteran's lay statements that he has experienced bilateral hearing loss continuously since service discharge.  Thus, the Board finds the opinions provided by the November 2006 and December 2008 VA examiners to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, the Veteran must be provided with a new VA examination which adequately addresses the etiology of his bilateral hearing loss.

With respect to the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for PTSD, the Board notes the Veteran's contentions in his October 2009 notice of disagreement that the November 2006 and October 2008 VA examinations, both performed by B.W., were inadequate.  Specifically, the Veteran contends that, during the November 2006 examination, the examiner was rushed and did not fully consider his symptoms and experiences.  He indicated that the examination was supposed to last approximately one to one and a half hours, and that it only lasted 35 minutes.  With regard to the October 2008 examination, the Veteran noted the examiner's finding that his avoidance behavior had increased in frequency and severity, but disagreed with the conclusion that these symptoms were related to an obsessive-compulsive disorder not associated with his PTSD.  The Veteran stated that he was never diagnosed with obsessive-compulsive disorder despite all of his psychiatric treatment for PTSD, and argued that the examiner's conclusion that his obsessive symptoms were not related to his PTSD, but to a separately diagnosed disability not related to service, were "pure speculation."  He also contended that the examiner did not accurately consider the effect of his PTSD on his ability to work, stating that he believed that his PTSD caused a "rather severe occupational impact."

In addition, the Board observes that VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2012). 

Although a VA examination was provided in October 2008 which addressed the severity of the Veteran's PTSD, the clinical findings of that examination report are now over four years old.  In addition, the most recent VA treatment records in the Veteran's claims file are from 2007, over five years ago.  To adjudicate the severity of the Veteran's PTSD without more current clinical findings would be in error.  For the foregoing reasons, the Veteran should be provided with a new VA examination addressing the current severity of his service-connected PTSD.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of any response from the Veteran, the RO must attempt to procure copies of all updated VA treatment records pertinent to his claims.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be provided with a new VA examination to determine the etiology of his current bilateral hearing loss.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon consideration and discussion of all of the evidence of record, to include the Veteran's service treatment records, post-service medical records, and all lay statements regarding the onset and continuity of his symptoms, the VA examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss is related to his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any of the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a comprehensive VA psychiatric examination, by a VA examiner other than B.W. who performed both the November 2006 and October 2008 VA examinations, to determine the current severity of the his PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  In reviewing the record, the examiner's attention is called to the Veteran's assertions and reported symptoms, to include the impact that the Veteran's PTSD has on his ordinary activities and his employment, the private medical records, the prior VA treatment records, and prior VA examination reports.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination(s), documentation must be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If either of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


